CASSEL, Judge
(dissenting):
I must inject a note of realism. The sentence was adjudged on 5 November 1984. The record was authenticated 18 December 1984. It was forwarded to the convening authority on 27 December 1984 without a receipt because appellant was on appellate leave and his defense counsel was to receive his copy of the record. He receipted for that on 3 January 1985. The recommendation required by R.C.M. 1106, *659with the erroneous advice, was dated 22 January 1985. There was no R.C.M. 1106(f)(4) response and the action of the convening authority was taken on 30 January 1985.
We should be able to presume that both of the defense counsel (trial and appellate) and the convening authority have performed responsibly and that all were aware of the provisions of paragraph 3420280-2 of the Naval Personnel Manual requiring an individual’s written request for appellate leave before the convening authority’s action. So, while the paperwork was incorrect, there was no prejudice. Since the Court of Military Appeals in United States v. Remai, 19 M.J. 229 (C.M.A.1985), has finally adopted the rule of United States v. Hasting, 461 U.S. 499, 103 S.Ct. 1974, 76 L.Ed.2d 96 (1983); and we are guided by 10 U.S.C. § 859(a); we should affirm the findings and sentence in this case.